Citation Nr: 1727829	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  10-44 232A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin 


THE ISSUE

Entitlement to a waiver of recovery of an overpayment in the amount of $69,188.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1973 to July 1977 and from December 1980 to January 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin and specifically the Committee on Waivers and Compromises (COWC).

The Board remanded this claim in July 2015.

The Veteran previously requested a Board hearing, but failed to report for the scheduled June 2015 hearing and accordingly the hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2017).

The Board notes that of record is an August 2012 Hearing Confirmation form on which the Veteran marked an item indicating that he wished to withdraw his appeal and an undated letter (dated in the virtual claims file in August 2012) of record from VA referenced receipt of the request to withdraw the "claim for Pension Overpayment" and that the "claim has been withdrawn."  In spite of these documents, VA continued to process the Veteran's appeal, to include scheduling a June 2015 Board hearing and the Board remanding the claim in July 2015, followed by subsequent development and the issuance of a December 2016 Supplemental Statement of the Case (SSOC).  As VA has treated this claim as continuing to be on appeal, it is properly before the Board at this time.  See generally Percy v. Shinseki, 23 Vet. App. 37 (2009) (stating that "[i]f VA treats an appeal as if it is timely filed, a veteran is entitled to expect that VA means what it says").


FINDING OF FACT

Recovery of an overpayment in the amount of $69,188 would be against equity and good conscience.  
CONCLUSION OF LAW

The criteria for entitlement to waiver of recovery of an overpayment in the amount of $69,188 have been met.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. § 1.965 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

The Veterans Claims Assistance Act of 2000 (VCAA) is not applicable in this case based on the issue on appeal.  See Barger v. Principi, 16 Vet. App. 132 (2002) (holding that the VCAA does not apply to claims involving waiver).  In any event, considering the favorable outcome detailed below as to the grant of a waiver of recovery of an overpayment, no further discussion of due process issues is necessary.  

II.  Legal Criteria

A veteran may not be paid for certain benefits, to include nonservice-connected pension benefits, "for any period during which such veteran is a fugitive felon."  38 U.S.C.A. § 5313B(a), (c) (West 2014).  The term "fugitive felon" is defined as:

a person who is a fugitive by reason of-- (A) fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees; or (B) violating a condition of probation or parole imposed for commission of a felony under Federal or State law.

See 38 U.S.C.A. § 5313B(b)(1) (West 2014); see also 38 C.F.R. § 3.666(e) (2017).  

38 U.S.C.A. § 5302(a) (West 2014) provides that "[t]here shall be no recovery of payments (or any interest thereon) or overpayments (or any interest thereon) of any benefits under any of the laws administered by [VA] whenever [VA] determines that recovery would be against equity and good conscience."  See also 38 C.F.R. § 1.962 (2017).  The statute further provides that "[t]he recovery of any payment or the collection of any indebtedness (or any interest thereon) may not be waived under this section if, in [VA's] opinion, there exists in connection with the claim for such waiver an indication of fraud, misrepresentation or bad faith on the part of" the Veteran requesting waiver.  See 38 U.S.C.A. § 5302(c) (West 2014); see also 38 C.F.R. § 1.965(b) (2017).  38 C.F.R. § 1.965(a) (2017) outlines the meaning of the phrase "equity and good conscience" referenced in 38 U.S.C.A. § 5302(a) (West 2014).  38 C.F.R. § 1.965(a) (2017) provides that:

The standard "Equity and Good Conscience", will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  The phrase equity and good conscience means arriving at a fair decision between the obligor and the Government.  In making this determination, consideration will be given to the following elements, which are not intended to be all inclusive:

(1) Fault of debtor.  Where actions of the debtor contribute to creation of the debt.

(2) Balancing of faults.  Weighing fault of debtor against [VA] fault.
 
 (3) Undue hardship.  Whether collection would deprive debtor or family of basic necessities.
 
 (4) Defeat the purpose.  Whether withholding of benefits or recovery would nullify the objective for which benefits were intended.
 
 (5) Unjust enrichment.  Failure to make restitution would result in unfair gain to the debtor.
 
 (6) Changing position to one's detriment.  Reliance on [VA] benefits results in relinquishment of a valuable right or incurrence of a legal obligation.

III.  Procedural History and Background 

An October 2003 rating decision granted entitlement to a VA nonservice-connected pension, effective from April 30, 2003.  The rating decision stated that the Veteran was disabled due to multiple disabilities, to include bipolar disorder/major depression.

In April 2009, the Agency of Original Jurisdiction (AOJ) received notice, via a FFP-3 VA Investigative Summary Form, from VA's Office of Inspector General (OIG), Fugitive Felon Program, that the Veteran had an outstanding warrant.  The warrant was noted to be from Hillsborough County in Tampa, Florida, dated October 12, 1998 for an offense of obstructing justice.

In an August 27, 2009 letter, the AOJ informed the Veteran that based upon the referenced outstanding warrant, he had been identified as a fugitive felon and that VA was "proposing to stop your pension award as of May 1, 2003, the beginning of your award."  In a November 16, 2009 letter, the AOJ informed the Veteran that "law enforcement authorities advised us that you have been identified as a fugitive felon because you are the subject of an outstanding warrant" and that "[w]e stopped your VA pension benefits from your entitlement, May 1, 2003."  In a November 26, 2009 letter from the VA Debt Management Center, the Veteran was informed that he had been paid $69,188 more than he was entitled to receive.  In December 2009, the Veteran submitted a statement that requested a waiver of the debt of $69,188.  This statement was not construed as disputing the amount or creation of the debt.  In May 2010, the COWC issued the decision on appeal, denying entitlement to a waiver of a recovery of an overpayment and the Veteran appealed this decision.  

In April 2012, the AOJ reinstated the Veteran's nonservice-connected pension benefits, effective July 1, 2011 (a date referenced as "the first of the month following the date of your divorce").
The Board remanded the Veteran's claim in July 2015.  Subsequently, the VA Pension Management Center sent the Veteran a November 30, 2016 letter, which stated that "this letter will serve to both validate the debt as well as the creation of the debt."  The letter outlined history relevant to the claim on appeal and stated that "[w]e have now received verification that your warrant was cleared and you were released from jail on October 19, 2009" and that "VA processed an award action to clear your warrant and reopen your award on October 19, 2009."  The letter noted that the Veteran was being paid as a single veteran with no dependents and based on having zero income.  The letter stated that "total debt in the amount of $69,188.00 is due to the VA in overpaid VA Veterans Pension (nonservice-connected disability pension) benefits for the period of May 1, 2003, through October 19, 2009."  The letter also stated that "[a]ny retroactive payment this award action has generated has been applied to your outstanding debt with the VA."    

The Board notes that the creation of the underlying debt on appeal was based on the Veteran being deemed a fugitive felon by VA in 2009.  Since that time, in June 2014, the Undersecretary for Benefits of the Veterans Benefits Administration (VBA) issued a letter outlining new fugitive felon policy and procedures.  See VBA Letter 20-14-09 (June 23, 2014).  This letter indicated that VBA previously "presumed that a beneficiary was a fugitive felon if he or she was the subject of any felony arrest warrant."  The letter stated that, effective immediately, "VBA no longer presumes that any valid outstanding felony arrest warrant establishes a beneficiary's fugitive felon status under 38 U.S.C.A. § 5313B."  The letter continued to outline a process in which "VBA will request...information only for beneficiaries who have a felony arrest warrant with a National Crime Information Center (NCIC) offense code indicating flight or a probation or parole violation."  The letter also discussed claims for restoration of benefits discontinued based on the prior policy and stated that "any new and material evidence of non-flight, including lay testimony, provided by a beneficiary whose award was terminated under previous procedures, will be accepted as sufficient to support reopening a claim for restoration of benefits."  With respect to an effective date of restoration claims, the letter stated that "[r]estoration based on new and material evidence received within the appeal period or prior to appellate decision affirming previous termination of benefits (if appealed): as though the former decision had not been rendered.  This typically means the benefits are restored effective the date they were previously terminated."            

As will be outlined further below, the Veteran has essentially contended that he was not aware of the outstanding warrant at issue and that he was therefore not a fugitive felon, contentions which would appear to be relevant as to his status as a fugitive felon under VBA's updated policy and procedures.  In any event, the Board notes that, as referenced above, the issue on appeal is entitlement to a waiver of recovery of an overpayment.  While a veteran may dispute the existence or amount of a debt, this is not the issue on appeal in this case.  See 38 C.F.R. § 1.911(c) (2017) (stating that a "debtor has the right to informally dispute the existence or amount of the debt, to request waiver of collection of the debt, to a hearing on the waiver request, and to appeal the [VA] decision underlying the debt.  These rights can be exercised separately or simultaneously).

IV.  Evidence

The evidence in this case primarily consists of various court related documents and statements and documents submitted by the Veteran.

As noted above, in an August 27, 2009 letter the AOJ informed the Veteran that based upon the referenced outstanding warrant he had been identified as a fugitive felon.  The Veteran submitted a statement in September 2009 in which he stated "I am not a fugitive felon.  This is a mix up resulting from a 1996 arrest.  I had been on electronically monitored house arrest, and my probation officer[]...came to my home and he removed the ankle monitor from my leg and told me that I could return to Ohio" and that "[t]his is in fact a matter of record, and will prove that my probation was in fact terminated.  So this is defin[i]tely a matter of a mix up in the Orange County/Hillsborough Counties communications.  There can be no probation violation if there is no probation."  The Veteran also stated that "[i]n the summer of 2007, I learned that there were several old warr[a]nts on me in Hamilton County, Cincinnati Ohio.  So I went there of my own accord and turned myself in to clear those warrants" and that "I spent a total of 4 days in [jail] and because I had turned myself in, was released."  The Veteran further stated that "[b]efore I was actually released, my name and my social security number was run through the NCIC computer, which looks nation wide for any outstanding war[a]nts.  Nothing appeared then, and suddenly, two years later I am a 'fugitive felon'?"  The Veteran also stated that "[t]his mess is a result of poor record keeping and/or lack of comm[un]ications.

Received in October 2009 is a document titled Hillsborough County Sheriff's Office Exit Report, which noted a date of October 19, 2009 and referenced the Veteran as being released.  An accompanying statement from the Veteran stated that "[t]his is a copy of my release papers from jail, my war[a]nt was terminated."  A November 2009 statement from the Veteran stated that that he "did appear in the Hillsborough County Sher[]iff[']s Jail, and then appeared before [a Judge], who then proceeded to terminate my warr[a]nt, of date 10-12-1998."  The Veteran requested that his VA pension be reinstated and stated that "[I] have many bills to pay."

As referenced above, a November 26, 2009 letter from the VA Debt Management Center informed the Veteran that he had a debt of $69,188.  In a December 7, 2009 statement the Veteran referenced receiving the AOJ's August 27, 2009 letter and stated that he "was extr[a]dited to Hillsborough County...to face the warr[a]nt.  The judge [I] appeared before did indeed terminate the warr[a]nt and the charge."  The Veteran also stated that "I am now free and clear of all legal problems, but because of my pension suspension, am falling behind deeply on my bills, and could be in danger of becoming homeless."

In a December 11, 2009 statement the Veteran stated that he was "requesting a waiver of the debt [I] alle[]gedly owe of 69,188.00" and stated that "I am financially destitute, and have no means to repay this.  My only source of income is and has been my VA pension."  He also stated that "I do not believe [I] am responsible for this, as [I] have in the past, and quite recently, attempted to clear up any and all outstanding warr[a]nts that were on me."  The Veteran further stated that he was "requesting waiver of this debt, as attempted collection of it will cause undue hardship to me, and homelessness."

In a March 2010 statement the Veteran requested that his VA pension be reinstated and his debt waived and stated that "[t]his situation is causing und[ue] hardship for me and [I] am on the verge of homelessness.  I did not know that the felony warr[a]nt was out on me, but it has been taken care of, and no longer exists."

Following the May 2010 decision on appeal that denied entitlement to a waiver of a recovery of an overpayment, the Veteran submitted a May 2010 Notice of Disagreement (NOD).  The Veteran stated that "I was totally unaware of the felony warr[a]nt out of Hillsborough County...being on me, and as the document I am submitting proves, that as of 2007 neither was law enforcement.  So if law enforcement was not aware of this warr[a]nt, how could I have been?" and that "it is my contention that the warr[a]nt was not even issued until sometime after the year 2007."  Accompanying the NOD was a document from the Hamilton County Sheriff noting that the Veteran was in jail in that county in August 2007.  The Veteran referenced that he was in jail from December 1999 to April 2000 in Hamilton County Ohio and that when he was released in April 2000 "[a]t that time had a felony warr[a]nt been out on me I would not have been released but instead held for extradition to Hillsborough County."  He further stated that in August 2007 "I turned myself into the Sheriff[']s Department, having learned via the internet that there were at that time several warr[a]nt on me" and that "I did this in a sincere effort to clear my name and resolve any and all legal issues in my life.  Again, at that time there was no felony warr[a]nt listed on me."  He referenced that he was incarcerated and was released in August 2007 and that "had any outstanding warr[a]nt been out on me I would have been held for extradition."  The Veteran stated that "I truly had no knowledge of a felony warr[a]nt existing on me, and also...in 2007 I did turn myself into law enforcement in an honest effort to clean up my legal issues...I did not know of any warr[a]nt and had done all I possibly could to clear up the things I did know about."  The Board also notes that, in addition to the two periods of incarceration referenced by the Veteran, a January 2004 VA and Social Security Administration (SSA) Prisoner Computer Match form noted that the Veteran was confined in August 2001 (with no release date noted) in Chicago, Illinois.  

In the NOD, the Veteran provided a summary of the reasons for his disagreement as follows: (1) "[o]n two sep[a]rate occasions, spanning a nine year period, I was incarcerated, and released, as there was no record of a felony warr[a]nt being issued on me," (2) "[l]aw enforcement had no knowledge of a felony warr[a]nt on me, so how could I have?," (3) "[i]t is my belief that the felony warr[a]nt...was not even issued until sometime after the year 2007" and (4) "[i]n 2007, I made every effort possible to clear up any and all legal issues" and "[h]aving be[e]n released from jail, I honestly thought I had done so, and therefore could not rightfully be called a 'fugitive felon', as I was not in any manner trying to flee in order to avoid prosecution."       

In August 2010, the Veteran submitted documentation from the Hillsborough County Court.  He stated "[a]s [I] am unable to work due to my condition, [I] am suffering many undue and extreme hardships, and rely on the help of my family and friends."  An Order of Revocation of Probation document, dated October 19, 2009, from the Circuit Court of Hillsborough County stated that "THIS CAUSE was considered on a violation of Probation charge brought by the State.  The defendant was placed on probation [in February 1998]...in the Circuit Court of Hillsborough County, for a term of One (1) year community control followed by Two (2) years probation" and that "[t]he defendant has not properly conducted himself and violated the conditions of Probation in a material respect."  Unspecified violations of probation were referenced and it was stated that "violation of probation admitted, adjudicated guilty, probation revoked, and sentenced to time served."  A documented received in October 2016 from the Hillsborough County Court noted that the Veteran was arrested on August 12, 2009 and noted an offense date of April 1997.  A February 2012 VA Form 21-0820 (Report of General Information) documented a phone call between VA and the Hillsborough County Sheriff's Office and stated that the Veteran was "arrested in...Ohio, on 8/12/09.  On 10/7/09, he was transferred to Hillsborough County...when/where warrant [in question] was executed.  On 10/19/09, the Veteran was released."  

The Veteran reiterated his prior contentions on his December 2010 VA Form (Appeal to [the Board]), stating that "[t]wice, since Oct[ober] 1998, I have been incarcerated.  Once voluntarily.  I honorably tried to clear any and all legal issues in 2007.  I cannot be called or considered to be a fugitive felon if [I] tried to clear all warr[a]nts on me" and that "[i]f the correction facilities released me two times (1999 [and] 2007) from incarceration, clearly not finding any felony warr[a]nt on me then, how is it [I] can be held responsible or aware of the warr[a]nt that caused me all this trouble?"

In a March 2012 statement the Veteran stated that "I was not a fugitive felon fleeing to avoid prosection.  Quite the opposite, in 2007 [I] turned myself in on several warr[a]nts to clear my name.  No outstanding felony warr[a]nt was ever mentioned."  He further stated that "I have waited a long time to resolve this and suffered, and suffer still undue hardship.  I am destitute, unemployed, and living in a homeless shelter in Cincinnati [Ohio]."   

Also of record are documents relating to the Veteran's financial situation.  On the Veteran's April 2003 VA Form 21-526 (Veteran's Application for Compensation and/or Pension), he reported no income or assets.  In a February 2007 statement, the Veteran submitted a statement in relation to suspension of his VA pension and stated that "[t]his is causing quite a bit of hardship on me, as I depend on my check, it being my only source of income."  November 2007 and November 2008 VA letters informed the Veteran of the amount of his VA pension and referenced "our determination that your net countable income is $0."  Also of record is a December 2009 VA Form 5655 (Financial Status Report), on which the Veteran noted no monthly income and approximately $675 in monthly expenses.  With respect to assets, he only noted $7 in cash on hand and a 1989 automobile with a resale value of $1,200.  Also of record are two March 2012 VA Form 21-0516-1s (Improved Pension Eligibility Verification Report (Veteran with no Children)).  The first form noted for the period January 2009 to December 2009 and January 2010 to December 2010 that the Veteran (and his spouse) had no annual income.  The second form noted for the period January 2011 to December 2011 and January 2012 to December 2012 that the Veteran had no annual income.  Both forms also noted that the Veteran had not received any wages or was not employed during the past twelve months, noted no monthly income and noted that he had $0 in net worth (with no assets reported).  Additionally, as noted above, a November 30, 2016 letter from the VA Pension Management Center stated that the Veteran's VA pension was reinstated on October 19, 2009 and stated that the Veteran was being paid as a single veteran with no dependents and based on having zero income.    

Also of record are limited VA treatment records.  Earlier VA treatment records from during the period (from April 30, 2003) that the Veteran's VA nonservice-connected pension was granted included records referencing that the Veteran was admitted to a VA facility from April 2003 to May 2003 related to mental health issues and that he was referred to a VA domiciliary due to being homeless and unemployed, where it was indicated he admitted from May 2003 to July 2003.  Later VA treatment records indicated that the Veteran was admitted to VA facilities for various dates in 2011, to include from April 2011 to May 2011, May 2011 to September 2011, additional dates in September 2011, in October 2011 and from November 2011 to December 2011.  Diagnoses were referenced that related to mental health, primarily bipolar affective disorder.   

V.  Analysis 

Initially, as referenced above, a waiver of recovery of an overpayment is not warranted where any one of the following elements is found to exist: (1) fraud, (2) misrepresentation or (3) bad faith.  See 38 U.S.C.A. § 5302(c) (West 2014); 38 C.F.R. § 1.965(b) (2017).  The May 2010 decision on appeal noted that "[t]he Committee has found [the Veteran] free of fraud, misrepresentation, or bad faith."  The Board finds no reason to disturb this favorable finding by the AOJ, as the evidence does not indicate that any of these elements were present in this case.

The remaining determinative issue is whether recovering the debt at issue would be against equity and good conscience.  As referenced above, equity and good conscience is defined in 38 C.F.R. § 1.965(a) (2017) and six elements are specifically listed for consideration.  The Board will address these elements in turn.

As to the first element, "[f]ault of debtor.  Where actions of the debtor contribute to creation of the debt," the Board finds that the Veteran was only of limited fault in creation of the debt.  On one hand, the Veteran is at fault in that he took the actions that led to the outstanding warrant at issue in this case.  As outlined above, the circumstances surrounding this warrant are not entirely clear.  It appears that the Veteran was placed on probation in February 1998 in Hillsborough County in Florida and that a warrant was issued dated October 1998 by Hillsborough County.  The Veteran was arrested in August 2009 in Ohio and he was transferred to Hillsborough County in October 2009 and the warrant was executed and the Veteran released on October 19, 2009.  It is not clear from the evidence of record as to why the warrant issued in October 1998 remained outstanding until 2009.  As outlined above, the Veteran has reported that he was unaware of this outstanding warrant.  Moreover, the Veteran reported other periods of incarceration subsequent to October 1998, to include a period in August 2007 following where he turned himself in for outstanding warrants when he sought to resolve his legal issues.  The Veteran indicated that following this period of incarceration, his name was run through the NCIC database and no warrants were found.  

The Board finds the Veteran's statements as to being unaware of the October 1998 warrant to be credible.  The fact that the Veteran was released following multiple periods of incarceration when he apparently had a warrant pending suggests that the states of Florida and/or Ohio were also at fault in this case.  In this regard, it was not the Veteran's actions in and of themselves leading to the warrant at issue that resulted in the creation of the debt in this case, but it was the fact that the warrant apparently remained outstanding from 1998 to 2009 and that as a result he became a fugitive felon as determined by VA.  As such, while the Veteran may have been at fault as to the actions that led to the warrant at issue, his lack of knowledge of this warrant and his subsequent release from incarceration without notification of the apparently outstanding warrant suggest that the states of Florida and/or Ohio were at fault in the Veteran's warrant remaining outstanding, which is what eventually led to a determination by VA that the Veteran was a fugitive felon and thus the creation of the debt at issue.  As such, the Board finds that while the Veteran's actions did contribute to creation of the debt, he was only of limited fault in creation of the debt.

As to the second element, "[b]alancing of faults.  Weighing fault of debtor against [VA] fault," the Board finds that VA was also at fault in the creation of the debt in this case.  As noted, the debt was created as a result of an outstanding warrant that remained pending, resulting in the Veteran being determined by VA to be a fugitive felon and thus ineligible for VA pension benefits.  As evidenced in this case, VA has a Fugitive Felon Program, apparently operated by VA's OIG.  The April 2009 FFP-3 VA Investigative Summary Form from VA's OIG in this case noted that "information was developed as part of ongoing efforts to identify fugitive felons receiving specified VA Benefits."  To the extent that VA operates such a program, fault can be assigned to VA in this case in that the Veteran had an apparently outstanding warrant dating to 1998 that VA did not discover until 2009.  A more timely identification of the apparently outstanding warrant could have resulted in VA stopping the Veteran's VA pension benefits sooner, which accordingly would have presumably resulted in a lower debt.  As such, VA is also at fault in the creation of the debt at issue in this case.  When weighing VA's fault against that of the Veteran's, which as noted above the Board has found to be limited, the Board finds that both were relatively equal in fault in that neither party appeared to be aware of the apparently outstanding warrant from its issuance until sometime in 2009.  While the Veteran's actions led to the issuance of this warrant, VA's Fugitive Felon Program could have identified the warrant at an earlier date.  Overall, the Board finds that both VA and the Veteran were relatively equal in fault in this case.

As to the third element, "[u]ndue hardship.  Whether collection would deprive debtor or family of basic necessities," the Board finds that collection in this case would cause undue hardship to the Veteran and deprive him of basic necessities.  As outlined above, evidence from various points during the appeal period indicated that the Veteran had no income and extremely limited assets.  While the Veteran has been entitled to a VA pension from October 19, 2009, he appears to not have received any actual money because the benefits due have been applied to his outstanding debt.  See November 30, 2016 VA Letter (stating that "[a]ny retroactive payment this award action has generated has been applied to your outstanding debt with the VA"); December 2016 SSOC (stating that "due to withholding by the Debt Management Center, your debt balance is $13,835.00," compared to the debt at issue of $69,188).  Statements from the Veteran referenced homelessness, to include a March 2012 statement indicating that the Veteran was living in a homeless shelter.  Overall, the Board finds that collection of the debt in this case would cause undue hardship to the Veteran and deprives him of basic necessities (and indeed appears to have already resulted in such). 

As to the fourth element, "[d]efeat the purpose.  Whether withholding of benefits or recovery would nullify the objective for which benefits were intended," the Board finds that withholding benefits or recovery would nullify the objective for which the benefits were intended.  The Veteran was in receipt of VA nonservice-connected pension benefits and as a result of being determined to be a fugitive felon for VA purposes he was deemed ineligible for these benefits, resulting in the debt at issue.  VA nonservice-connected pension benefits are awarded to wartime veterans that have an annual income not exceeding a certain amount (for a single veteran, approximately $12,000) who are permanently and totally disabled or over the age of 65.  See 38 U.S.C.A. § 1521 (West 2014); 38 C.F.R. § 3.3(a)(3) (2017).  The purposes of such benefits appears then to provide financial benefits to wartime veterans that are either disabled or over 65 and who have relatively low incomes.  In this case, VA awarded the Veteran VA nonservice-connected pension benefits in May 2003 after finding him disabled due to multiple disabilities and as discussed, the evidence indicated that the Veteran had no income during the relevant period (apart from the VA pension when he received actual funds).  As such, withholding benefits or recovery in this case would prevent a wartime disabled Veteran with no income from receiving VA nonservice-connected pension benefits.  The objective for which these benefits were intended is to provide financial benefits to just such a Veteran.  The Board therefore concludes that withholding of benefits or recovery in this case would nullify the objective, and defeat the purpose, for which the VA benefits at issue were intended.

As to the fifth element, "[u]njust enrichment.  Failure to make restitution would result in unfair gain to the debtor," the Board finds that there is a limited element of unjust enrichment in this case.  On one hand, based on VA's determination that the Veteran was a fugitive felon based on an October 1998 warrant, he was therefore not entitled to VA nonservice-connected pension benefits and his failure to make restitution would result in him receiving additional compensation that he was not entitled to and thus result in unfair gain to him.  On the other hand, it is not entirely clear that the enrichment in this case would be unjust or unfair.  As noted, VA determined that the Veteran was entitled to VA nonservice-connected pension benefits.  VA later determined that the Veteran was a fugitive felon for VA purposes.  As referenced above, VBA created new fugitive felony policy and procedures in June 2014, subsequent to VA's determination that the Veteran was a fugitive felon.  Based on the Veteran's credible report as to a lack of knowledge of the outstanding warrant at issue in this case, which is evidence of non-flight (as he did not know of the warrant, he could not flee from it), under VA's current procedures he may not have been determined to be a fugitive felon.  In this regard, the Board notes that the current version of the VA Adjudication Procedures Manual (the M21-1) references the ability for the AOJ to contact an official from VA's OIG during the processing of a Fugitive Felon case and that the OIG official "will generally recommend against award adjustment if the evidence establishes that the beneficiary...was unaware of the warrant or made good faith attempts to clear the warrant as soon as he/she knew or should have known of the existence of the warrant."  See VA Adjudication Procedures Manual, M21-1, Part X, Chapter 16, Section 3.f.  The change in VA's policy as to determinations of fugitive felon status during the appeal period cuts against a finding of unjust enrichment in this case.  Overall, the Board finds that there is a limited element of unjust enrichment in this case.

The Board additionally notes that to the extent that fugitive felon status can be based on "violating a condition of probation or parole imposed for commission of a felony under Federal or State law," while the Order of Revocation of Probation document, dated October 19, 2009 from the Circuit Court of Hillsborough County, found that the Veteran violated the conditions of probation, the FFP-3 VA Investigative Summary Form from VA's OIG noted that the October 1998 warrant was based on an offense of obstructing justice and did not reference a probation violation.  See 38 U.S.C.A. § 5313B(b)(1) (West 2014); see also 38 C.F.R. § 3.666(e) (2017).  The October 19, 2009 Order of Revocation of Probation document finding that the Veteran violated terms of his probation appears to be the earliest determination of record that the Veteran violated the terms of his probation.  This document was received by VA in August 2010, after the August 27, 2009 letter from the AOJ that informed the Veteran that he had been identified as a fugitive felon.  It therefore appears from the evidence of record that the Veteran was deemed a fugitive felon by VA based on the October 1998 warrant that noted an offense of obstructing justice and not in relation to violating a condition of probation.  

As to the sixth element, "[c]hanging position to one's detriment.  Reliance on [VA] benefits results in relinquishment of a valuable right or incurrence of a legal obligation," the Board finds that this element is inapplicable in that the evidence does not indicate that such was present in this case.

Upon review, the Board finds that in this case recovery of an overpayment in the amount of $69,188 would be against equity and good conscience.  Equity and good conscience is defined in 38 C.F.R. § 1.965(a) (2017) and the six elements that are specifically listed for consideration were discussed in detail above.  The Board gives the most consideration in this case to the elements of "[u]undue hardship" and "[d]efeat the purpose," in that the evidence indicates that the Veteran is a disabled wartime Veteran with no income and withholding recovery in this case would likely result in undue hardship to the Veteran and defeat the purpose of the benefits that led to creation of the debt (VA nonservice-connected pension).  While the Board has found that the Veteran was of limited fault in the creation of the debt at issue and that there is a limited element of unjust enrichment in this case, the other factors weigh more heavily in favor of granting a waiver.  The grant of a waiver is not unduly favorable to the Veteran given his lack of income or assets and denying the waiver would be unduly adverse to the Veteran given the same.  The Board deems the circumstances of this case to be one where there is "a need for reasonableness and moderation in the exercise of the Government's rights" and is satisfied that a waiver in this case is "a fair decision between the obligor and the Government."  See 38 C.F.R. § 1.965(a) (2017). 

In sum, the Board finds that recovery of an overpayment in the amount of $69,188 would be against equity and good conscience.  As such, the Board concludes that the criteria for entitlement to waiver of recovery of an overpayment in the amount of $69,188 have been met and the Veteran's claim is therefore granted.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. § 1.965 (2017).  The Board additionally notes that 38 C.F.R. § 1.967 (2017) provides that "[i]f collection of an indebtness is waived as to the debtor, such portions of the indebtedness previously collected by [VA] will be refunded."  Accordingly, this issue will be addressed further by the AOJ upon implementation of the Board's decision.
 

ORDER

Entitlement to a waiver of recovery of an overpayment in the amount of $69,188 is granted. 



____________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


